Citation Nr: 1046680	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  08-29 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim 
for service connection for an acquired psychiatric disorder, 
inclusive of posttraumatic stress disorder (PTSD) and 
schizoaffective disorder with depression and passive dependent 
personality disorder.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, inclusive of PTSD and schizoaffective disorder with 
depression and passive dependent personality disorder.

3.  Entitlement to an effective date earlier than February 14, 
2008 for the grant of a temporary total disability rating.

4.  Entitlement to an extension of this temporary total 
disability rating from April 1 to May 7, 2008.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1983 to 
March 1984 and from July 1984 to July 1992.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

In July 2007, the RO denied the Veteran's petition to reopen her 
previously denied unappealed claims for service connection for 
PTSD and schizoaffective disorder with depression and passive 
dependent personality disorder.  In a precedent case, Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (per curiam order), the Court 
noted that the scope of a mental health disability claim includes 
any mental disability that reasonably may be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record.  Accordingly, the issue on appeal 
has been recharacterized to reflect a single claim for service 
connection for an acquired psychiatric disorder - inclusive of 
all of these diagnoses.

In June 2008, the RO granted service connection for a left foot 
disability and assigned a temporary total rating, effective 
February 14, 2008, based on surgical or other treatment 
necessitating convalescence.  38 C.F.R. § 4.30 ("Paragraph 
30").  In November 2008, the RO denied the Veteran's claim for 
an extension of this temporary total disability rating.

In May 2010, in support of her claims, the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law Judge 
of the Board.  During the hearing, the Veteran indicated she 
would be submitting additional evidence, which she since has, and 
she has waived her right to have the RO initially consider it.  
See 38 C.F.R. §§ 20.800, 20.1304(c) (2010).

In this decision, the Board is reopening the Veteran's claim for 
service connection for an acquired psychiatric disorder and 
deciding her claims for an earlier effective date and for an 
extension of her temporary total disability rating.  But after 
reopening her claim for a psychiatric disorder, the Board is 
remanding this claim to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for further development before 
readjudicating this claim on its underlying merits.


FINDINGS OF FACT

1.  Although the Veteran did not appeal the RO's October 1996 
rating decision denying her claims for service connection for 
schizo-effective disorder with depression and passive dependent 
personality disorder, or the June 2002 rating decision denying 
her claim for service connection for PTSD, or August 2004 and 
November 2006 rating decisions denying her petition to reopen her 
claim, additional evidence since submitted is not cumulative or 
redundant of evidence already of record, relates to an 
unestablished fact necessary to substantiate this claim, and 
raises a reasonable possibility of substantiating this claim.



2.  Although the Veteran was admitted to the hospital on January 
31, 2008, for surgical or other treatment of her left foot 
disability, and subsequently required convalescence after her 
eventual discharge, this disability did not become a 
service-connected disability until February 14, 2008.

3.  The probative, i.e., competent and credible, medical and 
other evidence of record indicates that after her discharge from 
the hospital, the Veteran continued to experience post-operative 
left foot symptoms, including pain and ambulatory problems 
requiring the use of a crutch, such that she was still 
convalescing and had not regained or returned to a normal or 
healthy state - at least until May 7, 2008.


CONCLUSIONS OF LAW

1.  The RO's October 1996 rating decision denying service 
connection for 
schizo-effective disorder with depression and passive dependent 
personality disorder, June 2002 rating decision denying service 
connection PTSD, and August 2004 and November 2006 rating 
decisions denying the petition to reopen the claim are final and 
binding on the Veteran based on the evidence then of record 
because she did not appeal any of those decisions; however, she 
since has submitted new and material evidence to reopen this 
claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2010). 

2.  Prior to February 14, 2008, the criteria were not met for a 
temporary total disability rating.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.29 (2010).

3.  However, from April to May 7, 2008, the criteria are met for 
extension of this temporary total disability rating.  38 U.S.C.A. 
§§ 1155, 5107(West 2002); 38 C.F.R. § 4.30 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100, et seq.  
See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, 
by way of letters dated in June, September, and November 2007 and 
January, March and April 2008, the RO advised the Veteran of the 
evidence needed to substantiate her claims and explained what 
evidence VA was obligated to obtain or to assist her in obtaining 
and what information or evidence she was responsible for 
providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  For claims, as here, pending 
before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended 
to eliminate the requirement that VA also request that she submit 
any evidence in her possession that might substantiate her 
claims.  See 73 FR 23353 (Apr. 30, 2008).

It equally deserves mentioning that the June, September, and 
November 2007 and March and April 2008 letters apprised the 
Veteran of the downstream disability rating and effective date 
elements of her claims.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Consider, as well, that the RO issued those 
September and November 2007 and January, March and April 2008 
VCAA notice letters prior to adjudicating her claims in June and 
November 2008, the preferred sequence.  Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004) (Pelegrini II).

Further, because the Board is reopening the claim for service 
connection for an acquired psychiatric disorder on the basis of 
new and material evidence, the Board need not determine whether 
there has been sufficient VCAA notice to comply with the holding 
in Kent v. Nicholson, 20 Vet. App. 1 (2006), wherein the U.S. 
Court of Appeals for Veterans Claims (Court/CAVC) held that VA 
must both notify a claimant of the evidence and information that 
is necessary to reopen the claim and of the evidence and 
information needed to establish entitlement to the underlying 
benefit, here, service connection, being sought.  To satisfy this 
requirement, VA adjudicators are required to look at the bases of 
the denial in the prior decision and provide the claimant a 
notice letter describing what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous denial.  
See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein 
VA's Office of General Counsel issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must relate to 
the stated basis of the prior denial).  Here, the Board is 
reopening the claim, regardless, so even were the Board to assume 
for the sake of argument there has not been sufficient Kent 
notice, this is ultimately inconsequential and, therefore, at 
most nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  
See also Shinseki v. Sanders, 129 S. Ct. 1626 (2009) (indicating 
that, as the pleading party, it is the Veteran's burden, not 
VA's, to show there is a VCAA notice error and that it is unduly 
prejudicial, meaning outcome determinative of the claim).

And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), service personnel records, 
Social Security Administration (SSA) records, private treatment 
records, and VA treatment records.  Therefore, as there is no 
indication or allegation that other relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

II.  Whether there is New and Material Evidence to Reopen the 
Claim 
for Service Connection for an Acquired Psychiatric Disorder

The RO first considered and denied the Veteran's claims for 
service connection for schizo-effective disorder with depression 
and passive dependent personality disorder in October 1996.  The 
RO denied the claim for schizo-effective disorder with depression 
because it was not incurred in or aggravated by service.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (direct 
service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or a 
disease or some other manifestation of the disability 
during service).

The RO denied the claim for passive dependent personality 
disorder because it was not a disease or an injury within the 
meaning of applicable legislation for disability compensation 
purposes and, thus, absent certain limited exceptions not shown 
to have been applicable, not service connectable as a matter of 
express VA regulation.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.

Later that same month, the RO sent the Veteran a letter notifying 
her of that October 1996 decision and apprising her of her 
procedural and appellate rights.  But she did not file a timely 
Notice of Disagreement (NOD), in response, to initiate an appeal 
of that decision, so it is final and binding on her based on the 
evidence then of record and not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.200, 20.302, 20.1103.

The RO then considered and denied the Veteran's claim for service 
connection for PTSD in a June 2002 rating decision.  The RO 
denied the PTSD claim because there was no evidence confirming 
her asserted stressor.   See 38 C.F.R. § 3.304(f) (service 
connection for PTSD requires:  (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-
IV); (2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a link 
between current symptomatology and the claimed 
in-service stressor).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).

Later that same month, the RO sent the Veteran a letter notifying 
her of that June 2002 decision and apprising her of her 
procedural and appellate rights.  But she again did not file a 
timely NOD, in response, to initiate an appeal of that decision, 
so it, too, became final and binding on her based on the evidence 
then of record and not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.200, 20.302, 20.1103.



The Veteran more recently filed a petition to reopen her claim 
for service connection for PTSD, and in an August 2004 rating 
decision the RO denied her petition, finding that new and 
material evidence had not been submitted.  She again did not file 
a timely NOD, in response, to initiate an appeal of that 
decision, so it, too, became final and binding on her based on 
the evidence then of record and not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

The Veteran again sought to reopen her claim for service 
connection for PTSD, and in a November 2006 rating decision the 
RO again denied her petition, finding again that new and material 
evidence had not been submitted.  She still did not file a timely 
NOD, in response, to initiate an appeal of that decision, 
so it, too, is final and binding on her based on the evidence 
then of record and not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.200, 20.302, 20.1103.

In the more recent July 2007 decision now at issue, the RO also 
denied the Veteran's petition to reopen her claim, concluding she 
had not submitted the required new and material evidence as to 
either the claim for PTSD or 
schizo-affective disorder with depression and passive dependent 
personality disorder.

Since the RO has previously considered and denied the Veteran's 
claim, and she did not timely appeal those earlier decisions to 
the Board, the first inquiry is whether new and material evidence 
has been submitted since the most recent final and binding 
decision concerning her claim to reopen the claim.  38 C.F.R. § 
3.156(a).  And irrespective of whether the RO determined there 
was new and material evidence to reopen the claim, so, too, must 
the Board make this threshold preliminary determination - before 
proceeding further, because this initial determination affects 
the Board's jurisdiction to adjudicate the claim on its 
underlying merits, i.e., on a de novo basis.  Barnett v. Brown, 
83 F.3d 1380, 
1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996).

If new and material evidence is presented or secured with respect 
to a claim that has been previously considered and denied, VA 
must reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.

For petitions to reopen, as here, filed on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers; and material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence already 
of record at the time of the last prior final denial of the claim 
sought to be opened, and it must raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary [of VA] to consider the patently incredible to be 
credible").

The RO's November 2006 denial of the Veteran's petition to reopen 
her claim for service connection for an acquired psychiatric 
disorder is the most recent final and binding decision concerning 
the claim, so it marks the starting point for determining whether 
there is new and material evidence to reopen the claim.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (indicating VA is 
required to review for newness and materiality only the evidence 
submitted by a claimant since the last final disallowance of a 
claim on any basis to determine whether a claim should be 
reopened and readjudicated on the merits).

Based on the grounds stated for the denial of the Veteran's claim 
in the RO's November 2006 rating decision, new and material 
evidence would consist of evidence suggesting the occurrence of 
an asserted in-service stressor or otherwise indicating a 
relationship or correlation between her currently diagnosed 
psychiatric disorders and her military service.   See 38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  See also 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or a disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The additional evidence submitted since that prior decision in 
question includes, among other things, the Veteran's March 2007 
letter detailing several events in service that she asserts 
caused her to fear hostile and terrorist activity, 
including incidents involving explosive devices.

This additional evidence is both new and material to the claim 
because it relates to unestablished facts necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim - specifically by suggesting the 
Veteran may have PTSD due to her fear of hostile enemy or 
terrorist activity while in service.  See 75 Fed. Reg. 39843 
(July 13, 2010).  As of July 13, 2010, VA amended its rules for 
adjudicating disability compensation claims for PTSD contained in 
38 C.F.R. § 3.304(f) to relax the evidentiary standard for 
establishing the required in-service stressor in certain cases, 
resulting in the elimination of the requirement for corroborating 
evidence of the claimed in-service stressor if it is related to 
the Veteran's "fear of hostile military or terrorist activity."  
The new regulatory provision requires that:  (1) a VA 
psychiatrist or psychologist, or contract equivalent, confirm 
that the claimed stressor is adequate to support a diagnosis of 
PTSD; (2) the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service; and (3) the 
Veteran's symptoms are related to the claimed stressor.).  See 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the circumstances 
surrounding the origin of a Veteran's injury or disability, even 
where it would not be enough to convince the Board to grant a 
claim); Evans, 9 Vet. App. at 284 (indicating the newly presented 
evidence need not be probative of all the elements required to 
award the claim, just probative as to each element that was a 
specified basis for the last disallowance); and 
Justus v. Principi, 3 Vet. App. 510 (1992) (indicating the 
additional evidence in question is presumed credible, albeit just 
for the limited purpose of determining whether it is new and 
material).  So the claim is reopened, subject to its further 
development on remand.

III.  Entitlement to an Earlier Effective Date for and an 
Extension of 
the Temporary Total Disability Rating

A temporary total disability rating (i.e., 100 percent rating) 
will be assigned without regards to other provisions of the 
rating schedule when it is established that a service-connected 
disability has required VA hospital treatment for a period 
in excess of 21 days.  38 C.F.R. § 4.29 ("Paragraph 29").

A total disability rating will be assigned, effective from the 
date of a hospital admission and continuing for a period of 1, 2, 
or 3 months from the first day of the month following such 
hospital discharge, if the hospital treatment of a service-
connected disability resulted in:  (1) surgery necessitating at 
least one month of convalescence; (2) surgery with respect to 
postoperative residuals such as incompletely healed surgical 
wounds, stumps and recent amputations, therapeutic immobilization 
of one major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for continued 
use of a wheelchair or crutches (regular weight-bearing 
prohibited); or (3) immobilization by cast, without surgery, of 
one major joint or more.  38 C.F.R. § 4.30 ("Paragraph 30").

Convalescence is the stage of recovery following an attack of 
disease, a surgical operation, or an injury.  Recovery means the 
act of regaining or returning toward a normal or healthy state.  
Disability compensation is generally based on the level of 
impairment of a Veteran's earning capacity in civil occupations.  
Felden v. West, 11 Vet. App. 427, 430-31 (1998).  The Court has 
held that notations in the medical record as to the Veteran's 
incapacity to work after surgery must be taken into account in 
the evaluation of a claim brought under the provisions of § 4.30.  
See Felden v. West, 11 Vet. App. 427, 430 (1998); Seals v. Brown, 
8 Vet. App. 291, 296- 297 (1995).  Furthermore, the Court has 
noted that the term "convalescence" does not necessarily entail 
in-home recovery.

Generally, the effective date of an award will be the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The RO granted the Veteran's claim for service connection for a 
left foot disability in June 2008, but only retroactively 
effective from February 14, 2008, the date of receipt of her 
successful petition to reopen this claim.

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) 
that, "[t]he statutory framework simply does not allow for the 
Board to reach back to the date of the original claim as a 
possible effective date for an award of service-connected 
benefits that is predicated upon a reopened claim."  In order for 
the Veteran to be awarded an effective date based on an earlier 
claim, he or she has to show clear and unmistakable error (CUE) 
in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 
332, 340 (1995).  There simply is no basis for a 
free-standing earlier effective date claim from matters addressed 
in a final and binding rating decision.  See Rudd v. Nicholson, 
20 Vet. App. 296 (2006).

The Court has held that the rule of finality regarding an 
original claim implies that the date of that claim is not to be a 
factor in determining an effective date if the claim is later 
reopened.  The Court has held that the term "new claim," as it 
appears in 38 C.F.R. § 3.400(q)(1)(ii), means a claim to reopen a 
previously and finally denied claim.  See Sears v. Principi, 16 
Vet. App. 244, (2002); see also Livesay, 15 Vet. App. 165, 172 
(2001) (holding that the plain meaning of § 5110 to be that "the 
phrase 'application therefore' means the application which 
resulted in the award of disability compensation that it to be 
assigned an effective dated under section 5110."); Cook v. 
Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming 
assignment of an effective date for a service-connection award 
based upon the reopened claim as the date on which the Veteran 
"first sought to reopen his claim"); Leonard v. Nicholson, 405 
F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter 
how [the Veteran] tries to define 'effective date,' the simple 
fact is that, absent a showing of CUE, he cannot receive 
disability payments for a time frame 


earlier than the application date of his claim to reopen, even 
with new evidence supporting an earlier disability date").  See, 
too, See Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007) 
and McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (indicating a 
claim that has not been finally adjudicated remains pending for 
purposes of determining the effective date for that disability, 
but conversely, that a claim which has become final and binding 
in the absence of an appeal does not remain pending and subject 
to an earlier effective date).

Because the RO found the Veteran's left foot disability required 
surgical or other treatment necessitating convalescence, the RO 
assigned an initial temporary total disability rating as of 
February 14, 2008, which, again, was the date of receipt of the 
petition to reopen this claim, and a 20 percent disability rating 
as of April 1, 2008.  She is requesting both an earlier effective 
date for this temporary total disability rating and an extension 
of this rating.  See her May 2010 hearing testimony.  

The Veteran asserts that the effective date of her temporary 
total disability rating should be January 31, 2008, the date she 
entered the hospital for her left foot surgery.  See again her 
May 2010 hearing testimony.  

The Veteran's VA treatment records confirm she was admitted to 
the hospital on January 31, 2008, for this surgery.  However, 
under Paragraph 29, a temporary total disability rating will be 
assigned when it is established that a service-connected 
disability has required VA hospital treatment for a period in 
excess of 21 days.  38 C.F.R. § 4.29.  And while Paragraph 30 
also provides for a total disability rating effective from the 
date of a hospital admission, it, too, does so only relating to 
the treatment of a service-connected disability.  38 C.F.R. § 
4.30.  So, although the Veteran was admitted to the hospital for 
her left foot surgery on January 31, 2008, her left foot 
disability was not yet a service-connected disability at the time 
of that admission; rather, this did not occur until February 14, 
2008.  It simply is not possible to receive compensation - 
especially at the maximum 100 percent rate, either under § 4.29 
or § 4.30, before the disability in question is deemed 
service connected.  Else, this in effect would compensate the 
Veteran for a disability that has not yet been determined to be 
related to her military service.

There is, however, reason to extend this temporary total 
disability rating.  As mentioned, it was granted through March 
2008 and, as of April 1, 2008, her left foot disability has been 
rated at the lesser 20-percent level.  She essentially asserts, 
however, the surgery relating to her service-connected left foot 
disability necessitated continued convalescence from when she 
left the hospital on March 28, 2008 through May 7, 2008, when she 
was fully able to bear weight on this extremity.  See her May 
2010 hearing testimony.

The March 2008 discharge summary indicates the Veteran was 
admitted for left foot surgery on January 31, 2008, and that her 
surgery was performed on February 1, 2008.  This report indicates 
the deep suture material was removed on March 18, 2008, and that, 
upon discharge, she was independent in all activities of daily 
living.  She was walking independently with normal footwear, 
steadily and slowly, and her cognition remained intact.  The 
disposition was to return to independent living.  Her discharge 
diagnosis was pes planus (flat feet), status post reconstruction, 
no serious complications during recovery/rehabilitation period.  
Her activity restrictions were as tolerated, and there were no 
activity restrictions per podiatry.  Her discharge instructions 
were to return to the emergency room if her left foot developed 
significant swelling, increased pain, an open drainage area, or 
increased redness.  She was discharged on March 28, 2008, and was 
to receive follow-up care at the local the Bay Pines VA Medical 
Center (VAMC).  

Records subsequently dated in April 2008 from the Bay Pines VAMC 
show the Veteran received frequent follow-up treatment regarding 
her left foot.  These records include an April 4, 2008, primary 
care note indicating she had called to request a boot for her 
left foot to see whether this would help with the pain and 
stiffness she was having.  An April 11, 2008 VA treatment note 
indicates she was kicked a week prior on the bus and that, since 
then, her mid-foot felt like 2 bones rubbing together and she was 
wearing an ambulatory-type boot.  An April 18, 2008 physical 
therapy note indicates she was seen for left foot pain and issued 
a forearm crutch for ambulation.  This note also indicates the 
goal was to decrease her pain on ambulation, but that the 
potential to meet this goal was poor due to her history of 
limited compliance.  This note further indicates she was 
instructed to follow a home program of heat, elevation, and range 
of motion exercises.

April 23 and 25, 2008 physical therapy notes indicate the Veteran 
was seen for continued left foot pain and was wearing a shoe, 
rather than a boot, but was using the forearm crutch for 
ambulation.  These records also indicate she reported the 
foot was getting better and that she was to continue the home 
program of heat, elevation, and range of motion exercises.

VA provided the Veteran a compensation examination concerning her 
left foot disability on May 2, 2008.  The report of that 
examination indicates that, as to her left foot, there was pain 
while standing, walking, and at rest.  She also had swelling 
while standing, walking, and at rest.  As well, there was 
stiffness while standing, walking, and at rest.  Still yet, there 
was fatigability while standing and walking, weakness while 
standing and walking, and a lack of endurance while standing and 
walking.  She was unable to stand for more than five minutes, and 
she was able to walk more than 1/4 mile but not a mile.  She needed 
a crutch to walk, but not corrective shoes or inserts.  On 
physical examination, there was no objective evidence of painful 
motion, tenderness, instability, or weakness, but there was 
objective evidence of swelling, crusting on an area of recent 
scarring, and abnormal weight bearing.  She exhibited a limping 
gait and used a crutch, reportedly due to her left foot 
disability.  She had been retired since 1998.

The Veteran's May 2008 records from the Bay Pines VAMC include a 
May 7, 2008 post-operative consultation note indicating she was 
status post left flatfoot reconstruction for 3 months, had 
followed post-operative orders, had taken all medications as 
ordered, and had been weight-bearing as ordered.  The note 
indicates that, upon examination, pulses and edema were present 
and cellulitis, pus, drainage, fibrosis, odor, maceration, 
dehiscence, pain on palpitation, pain on range of motion, and 
signs of infection were not present.  Cap refill was normal and 
correction was well maintained.  The plan was to continue weight-
bearing and regular shoe gear as tolerated, pain medication, 
rest/compression/elevation, and Ted hose.  It indicates there 
should be follow up in 2 months.



The Veteran's records also include a July 2008 letter from a 
doctor of podiatry at the Bay Pines VAMC indicating the Veteran 
had been receiving treatment at that facility since her February 
2008 surgery.  The letter also indicates she had been in recovery 
since her surgery and would need an additional 6 months of 
additional convalescence to allow for complete recovery and 
improve her outcome.

The Board finds that the Veteran's VA evaluation and treatment 
records since her surgery, assessing her ongoing status, are 
highly probative as to the course of her left foot disability 
following her surgery.  These records discuss her clinical 
course, and while not all indicate she was still convalescing 
(perhaps, in part, to a certain extent because of her reported 
noncompliance with her prescribed treatment), these records 
nonetheless on the whole show she had not fully recovered when 
her temporary total disability rating was discontinued.  The 
records confirming this have the proper factual foundation and 
predicate, so they are entitled to a lot of probative weight.  
See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 
5 Vet. App. 177 (1993).

The Board also sees the Veteran has submitted numerous statements 
throughout the course of her claim and appeal essentially 
indicating she continued to experience symptoms stemming from her 
surgery until May 7, 2008, at which point she was fully able to 
bear weight on this foot.  See her May 2010 hearing testimony.  
The July 2008 letter from the VA doctor at the Bay Pines VAMC 
substantiates this allegation, so the Veteran's lay testimony 
concerning the ongoing pain and discomfort in this foot is both 
competent and credible and, therefore, also probative.  See 
Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (indicating competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the ultimate probative value of the 
evidence).



Therefore, the Board finds the probative, i.e., competent and 
credible, medical and other evidence indicates that, after her 
discharge from the hospital, the Veteran continued to experience 
post-operative left foot symptoms, including especially pain and 
ambulatory problems requiring the use of a crutch, such that she 
was still convalescing and had not regained or returned to a 
normal or healthy state - at least until May 7, 2008.  So 
particularly when resolving all reasonable doubt in her favor 
concerning this, her claim for an extension of her temporary 
total disability rating based on this continued convalescence 
from April to May 7, 2008 is granted.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 4.3, 4.30.


ORDER

The petition to reopen the claim for service connection for an 
acquired psychiatric disorder is granted, subject to the further 
development of this claim on remand.

The claim for an effective date earlier than February 14, 2008, 
for the grant of a temporary total disability rating is denied.

However, the claim for an extension of the temporary total 
disability rating from April to May 7, 2008, is granted, subject 
to the statutes and regulations governing the payment of VA 
compensation.


REMAND

The Veteran's claim for an acquired psychiatric disorder is 
essentially predicated on her assertions regarding in-service 
sexual assault, fear of hostile or terrorist activity, and 
encounters with explosive devices.  See, e.g., her April 2006 and 
March 2007 statements.



Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Stated somewhat differently, direct service connection generally 
requires:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a relevant disease or injury; and 
(3) medical evidence of a nexus or link between the claimed in- 
service disease or injury and the current disability.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that pertinent 
to service, establishes the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic conditions, including psychoses, will be presumed 
to have been incurred in service if manifested to a compensable 
degree of at least 10-percent disabling within one year after 
service.  This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  According to 38 C.F.R. § 3.384, 71 
Fed. Reg. 42,758-60 (July 28, 2006), a "psychosis" includes the 
following specific disorders:  brief psychotic disorder, 
delusional disorder, psychotic disorder due to general medical 
condition, psychotic disorder not otherwise specified, 
schizoaffective disorder, schizophrenia, schizophreniform 
disorder, shared psychotic disorder, and substance-induced 
psychotic disorder.

Insofar as she has claimed service connection for PTSD, service 
connection for PTSD requires:  (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-
IV); (2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a link 
between current symptomatology and the claimed in-service 
stressor. 
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).



Because personal assault is an extremely personal and sensitive 
issue, many incidents are not officially reported, which creates 
a proof problem with respect to the occurrence of the claimed 
stressor.  In such situations it is not unusual for there to be 
an absence of service records documenting the events the Veteran 
has alleged. Therefore, evidence from sources other than his 
service records may corroborate an account of a stressor 
incident.  See Patton v. West, 12 Vet. App. 272, 277 (1999); YR 
v. West, 11 Vet. App. 393, 398-99 (1998).

As provided by 38 C.F.R. § 3.304(f)(4), if a PTSD claim is based 
on in-service personal (sexual) assault, evidence from sources 
other than the Veteran's service records may corroborate the 
Veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities; rape crisis centers; mental health 
counseling centers, hospitals, or physicians; pregnancy tests or 
tests for sexually transmitted diseases; and statements from 
family members, roommates, fellow service members, or clergy.

Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes. Id.

VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  Id.

If the evidence establishes the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's service, 
the Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 38 C.F.R. § 3.304(f)(2).  See 
also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d). However, in 
order to be entitled to this lesser evidentiary standard, 38 
U.S.C.A. § 1154(b), and the implementing VA regulation 38 C.F.R. 
§ 3.304(d) and (f), require that the Veteran have actually 
participated in combat with the enemy - meaning participated in 
events constituting an actual fight or encounter with a military 
foe or hostile unit or instrumentality, and does not apply if she 
only served in a general "combat area" or "combat zone" but did 
not herself engage in combat with the enemy.  See VAOPGCPREC 12- 
99 (October 18, 1999).

If, on the other hand, there is no combat experience, or if there 
is a determination that the Veteran engaged in combat but the 
claimed stressor is unrelated to that combat, then, generally, 
there must be competent and credible evidence corroborating the 
Veteran's statement as to the occurrence of the claimed stressor. 
Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).

Very recently, as of July 13, 2010, VA amended its rules for 
adjudicating disability compensation claims for PTSD contained at 
38 CFR § 3.304(f) to relax the evidentiary standard for 
establishing the required in-service stressor in certain cases. 
See 75 Fed. Reg. 39843 (July 13, 2010).  This revision adds to 
the types of claims that VA will accept through credible lay 
testimony, alone, as being sufficient to establish the occurrence 
of an in-service stressor without undertaking other development 
to verify the Veteran's account.  VA's specific PTSD regulation, 
§ 3.304(f), previously only authorized VA to accept statements 
from Veterans who served in combat, as denoted by combat-related 
awards or decorations or other evidence sufficient to establish 
participation in combat, as sufficient to accept the occurrence 
of the claimed in-service stressor.  VA later amended its PTSD 
regulations to also accept the statements of Veterans who are 
former 
prisoners-of-war (POWs) and those with an in-service diagnosis of 
PTSD as sufficient to establish occurrence of an in-service 
stressor if they are consistent with the places, types, and 
circumstances of service.



The primary result of the amendment of 38 CFR § 3.304(f) is the 
elimination of the requirement for corroborating evidence of the 
claimed in-service stressor if it is related to the Veteran's 
"fear of hostile military or terrorist activity."  The new 
regulatory provision requires that: (1) a VA psychiatrist or 
psychologist, or contract equivalent, confirm that the claimed 
stressor is adequate to support a diagnosis of PTSD; (2) the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service; and (3) the Veteran's 
symptoms are related to the claimed stressor.  The regulation 
amendment has no impact on PTSD stressors experienced during 
combat, internment as a POW, or as the result of personal 
assault.

The Veteran's VA evaluation and treatment records show she has 
received diagnoses of multiple psychiatric disorders - including 
the required DSM-IV diagnosis of PTSD, schizoaffective disorder, 
psychosis not otherwise specified, and personality disorder not 
otherwise specified.  So there is no disputing she has 
established her mental illness.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (indicating service connection presupposes a 
current diagnosis of the condition claimed, to at least confirm 
the Veteran has it, and that, without this minimum level of 
proof, there can be no valid claim).  Thus, the determinative 
issue is whether any of her acquired psychiatric disorders are 
attributable to her military service or, instead, the result of 
other unrelated factors.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993).  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this, the Veteran's service treatment records (STRs) 
show she received treatment on several occasions while in service 
- including being evaluated and diagnosed with adjustment 
reaction with depressed mood in September 1985, receiving 
outpatient treatment from September 1985 to March 1986, and 
receiving treatment and being diagnosed with situational stress 
reaction in December 1986.  



In September 2008, VA provided the Veteran a VA compensation 
examination.  The report of this examination notes the Veteran's 
various psychiatric diagnoses of record and provides that her 
symptoms are as likely as not attributable to schizoaffective 
disorder as they are to PTSD, personality disorder, or 
psychotic disorder not otherwise specified.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (indicating that, when it is 
not possible to separate the effects of the service-connected 
condition from a nonservice-connected condition, 
38 C.F.R. § 3.102, which requires that reasonable doubt on any 
issue be resolved in the Veteran's favor, dictates that such 
signs and symptoms be attributed to the service-connected 
condition.)

The report of this examination further indicates that, as the 
Veteran's STRs do not include many specifics about her symptoms, 
the examiner would have to resort to mere speculation to address 
any purported relationship between the Veteran's psychiatric 
disabilities and her military service.

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court held 
that when a VA medical examiner states no conclusion as to 
etiology or diagnosis can be reached without resorting to 
speculation, it must be clear, from either the examiner's 
statements or the Board's decision, that the examiner has 
considered "all procurable and assembled data," by obtaining all 
tests and records that might reasonably illuminate the medical 
analysis.  And when the record leaves this issue in doubt, it is 
the Board's duty to remand for further development.  In further 
discussion, the Jones' Court indicated there must be some 
assurance that VA exhausted all due diligence in seeking relevant 
medical information that may have bearing on the requested 
opinion, and the examiner must explain the basis for such an 
opinion that he cannot comment conclusively.  The Jones' Court 
recognized, however, there will be times when this requested 
opinion simply cannot be provided - such as when it cannot be 
determined from current medical knowledge that a specific in-
service injury or disease can possibly cause the claimed 
condition or that the actual cause cannot be selected from 
multiple potential causes.  Here, though, the Board finds that 
the VA examiner's opinion fails to meet the Jones standard.  

Moreover, the VA examiner's opinion appears to discuss various 
diagnoses of record without having conducted an objective 
examination.  So the Board finds it lacks the proper foundation 
and is inadequate on this basis as well.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the 
effort to provide an examination for a service-connection claim, 
even if not statutorily obligated to do so, it must provide an 
adequate one or, at a minimum, notify the claimant why one will 
not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007) (indicating an opinion is considered 
adequate when it is based on consideration of an appellant's 
medical history and examinations and describes the disability in 
sufficient detail so the Board's evaluation of the claimed 
disability is a fully informed one).

Furthermore, the examiner's opinion fails to address all of the 
purported relationships between the Veteran's psychiatric 
disorders and her military service.  See EF v. Derwinski, 1 Vet 
App 324 (1991) (VA must consider all potential basis of 
entitlement reasonably raised by the record).  In addition to 
considering whether the Veteran has an acquired psychiatric 
disorder directly related to her in-service incurrence of 
symptoms, there should also be an opinion as to whether any such 
disability is related to her asserted in-service stressors, 
including insofar as whether her asserted sexual assault 
occurred.  And inasmuch as she has received multiple diagnoses of 
psychiatric disorders, VA is obligated to consider whether any 
currently diagnosed disorder might be related to her military 
service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per 
curiam order).  See also Szemraj v. Principi, 357 F.3d 1370, 1371 
(Fed. Cir. 2004); Jones v. Principi, 3 Vet. App. 396, 399 (1992); 
and EF v. Derwinski, 1 Vet App 324 (1991).  

For these reasons, a remand for another examination and opinion 
is required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).



Accordingly, this claim is REMANDED for the following additional 
development and consideration:

1.  Schedule the Veteran for an appropriate 
VA examination to obtain a nexus opinion 
concerning the etiology of her variously 
diagnosed psychiatric disorder.

First, the examiner should provide an opinion 
as to the likelihood (very likely, as likely 
as not, or unlikely) the Veteran's asserted 
in-service sexual assault occurred.

Then, the examiner should provide an opinion 
as to the likelihood (very likely, as likely 
as not, unlikely) each currently diagnosed 
psychiatric disorder is attributable to the 
Veteran's military service - including her 
in-service psychiatric symptoms, her asserted 
encounters with explosive devices, her 
asserted fear of hostile or terrorist 
activity, and if it is determined to have 
occurred, sexual assault.  

The term "as likely as not" (50 percent or 
more probable) does not mean merely within 
the realm of medical possibility, rather that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

The claims file, including a complete copy of 
this remand, must be made available to the 
designated examiner for review of the 
pertinent medical and other history.



The examiner should fully discuss the 
rationale of all opinions offered, whether 
favorable or unfavorable, if necessary citing 
to pertinent evidence in the file. 

The Veteran is hereby advised that failure to 
report for this examination, without good 
cause, may have detrimental consequences on 
this pending claim for service connection.  
See 38 C.F.R. § 3.655.

2.  Then readjudicate the claim in light of 
any additional evidence obtained.  If the 
disposition remains unfavorable, send the 
Veteran a supplemental statement of the case 
and give her an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration this claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


